DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
On September 23, 2008, this court issued a Journal Entry, which included an agreed upon schedule for the exchange of information. On September 18, 2008, Defendant provided Plaintiffs with a list of information needed. Plaintiffs were to reply by November 3, 2008. On November 5, 2008, court staff left a voice mail for Plaintiffs, reminding them of their overdue reply. On November 5, 2008, Defendant filed its recommendations with the court.
On November 25, 2008, having received no communication from Plaintiffs, the court issued a second Journal Entry. That Journal Entry stated that if Plaintiffs did not respond to Defendant's recommendations within 14 days of the date of the second Journal Entry, their appeal would be dismissed for lack of prosecution. As of this date, Plaintiffs have not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed and Defendant's Notice of Deficiency Assessment dated May 23, 2008, stands.
Dated this ____ day of December 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on December11, 2008. The Court filed and entered this document on December 11,2008.